Order entered January 6, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01749-CV

               IN RE PENDRAGON TRANSPORTATION LLC, Relator


               Original Proceeding from the 193rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-13-01313-L

                                       ORDER
      The Court has before it the motion of Relator, Pendragon Transportation LLC, for

Emergency Stay. We DENY the motion.




                                                 /s/   ADA BROWN
                                                       JUSTICE